175 F.3d 1012
Keith D. Wilkv.Frederick Frank, Supt., Martin Horn, Commissioner, NicholasP. Muller, Employed as Board Member, Allen Caster, Jr.,Employed as Board Member, Gary Lucht, Employed as BoardMember, Michael Webster, Employed as Board Member, Sean R.Ryan, Employed as Board Member, Mr. Clemens, Employed asPowerhouse Supervisor, Miller, Powerhouse Foreman, Dian G.Baney, Employed as Grievance Supervisor, Kenneth Hollibaugh,Employed as Corrections Counselor, Minor, Dr.,
NO. 98-7450
United States Court of Appeals,Third Circuit.
February 25, 1999

1
Appeal From:  M.D.Pa.


2
Affirmed.